ORDER
PER CURIAM.
Michael Walton (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Mov-ant argues the motion court clearly erred in: (1) denying his Rule 24.035 motion for post-conviction relief because his plea counsel was ineffective for misadvising him before his plea that he would have to serve only fifteen percent of any sentence imposed before becoming eligible for parole, and (2) granting the State’s motion to compel the disclosure of Movant’s entire trial file in violation of Movant’s attorney-client privilege.
We have reviewed the briefs of the parties and the record on appeal and find the the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).